PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_ANX_01_NA_NA_EN.txt. SA AMA NE

152

ANNEX.

DOCUMENTS SUBMITTED TO THE COURT.

I.—DocuMENTS FILED ON BEHALF OF THE BELGIAN GOVERNMENT.
In the course of the written proceedings :

Award of the Mixed Arbitral Tribunal of July 5th, 1923.

Award of the Mixed Arbitral Tribunal of May 27th, 1925.

Award of the Mixed Arbitral Tribunal of October 30th, 1925.

Cahier des charges (extracts).

Tariff of the Pernik Mines, February 13th, 1924.

Tariff of the Pernik Mines, February 14th, 1925.

Tariff of the Pernik Mines, June 12th, 1925.

Letter of the Electricity Company of Sofia and Bulgaria to the Pernik
Mines, No. 707, May 8th, 1929.

Letter of the Pernik Mines to the Electricity Company, No. 5734,
May 1oth, 1929.

Letter of the Pernik Mines to the Electricity Company, No. 6627,
May 29th, 1929.

Letter of the Municipality of Sofia to the Electricity Company, No. 6786,
August roth, t931-

Letter of the Electricity Company to the Municipality of Sofia, No. 1286,
October 6th, 1934:

Letter of the Municipality of Sofia to the Electricity Company, No. 7584,
October 23rd, 1934.

Certificate issued by the Pernik Mines, October 24th, 1934.

Letter of the Electricity Company to the Municipality of Sofia, No. 1482,
November 15th, 1934.

Letter of the Pernik Mines to the Municipality of Sofia, No. 28942,
November 15th, 1934.

Letter of the Municipality of Sofia to the Electricity Company, No. 8599,
November 2oth, 1934.

Letter of the Electricity Company to the Municipality of Sofia, No. 1531,
November 26th, 1934. |

Letter of the Pernik Mines to the Electricity Company, No. 30460,
November 26th, 1934. -

Tariff of the Pernik Mines, December 3rd, 1934.

Note presented at a plenary meeting of the Municipality of Sofia, Novem-
ber 30th, 1934.

Letter of the Electricity Company to the Municipality of Sofia, No. 1599,
December roth, 1934.

Convention of December 1934 fixing the tariff for the year 1935.

Letter of the Electricity Company to the Municipality of Sofia, No. 1659,
October 29th, 1935.

Letter of the Municipality of Sofia to the Electricity Company, No. 12651,
December 13th, 1935.

Letter of the Electricity Company to the Municipality of Sofia, No. 1958,
December 30th, 1935.

Letter of the Electricity Company to the Municipality of Sofia, No. 80,
January 27th, 1936.

92
A./B. 77.—THE ELECTRICITY COMPANY OF SOFIA 153

Letter of the Municipality of Sofia to the Electricity Company, No. 824,
January 31st, ‘1936.

Letter of the Municipality of Sofia to the Electricity Company, No. 37,
January zotb, 1936.

Letter of the Electricity Company to the Municipality of Sofia, No. 91,
February ist, 1936. |

Letter of the Municipality of Sofia to the Electricity Company, No. 130,
February 3rd, 1936. °

Note verbale No. 840/1456, October ‘26th, 1935, from the Belgian Minister
in Sofia to the Ministry for Foreign Affairs and’ Public Worship. .
Aide-mémoive No. 840/1457, October 27th, 1935, annexed to the mote
verbale No. 840/1456.

Note verbale No. 840/117, January 27th, 1936, from the Belgian Legation
in Sofia to the Ministry for Foreign Affairs and, Public Worship.

Note verbale No. 840/125, January 28th, 1936, from the Belgian Legation
at Sofia to the Ministry for Foreign Affairs and Public Worship.

Note verbale No. 840/141, February 6th, 1936, from the Belgian Legation
in Sofia to the Ministry for Foreign Affairs and Public Worship.

Note verbale No. 4714-49-II, February 18th, 1936, from the Ministry for
Foreign Affairs and Public Worship to the Belgian Legation in Sofia.
Note verbale No. 12438-23-II, May 14th, 1936, from the Ministry for
Foreign Affairs and Public Worship to the Belgian Legation in Sofia.
Award of the Mixed Arbitral Tribunal of December z9th, 1936.

Claim of the Municipality of Sofia against the Electricity Company
brought before the Regional Court of Sofia.

Answer of the Electricity Company, March 14th, 1936.

Decision of the Regional Court concerning the admission of evidence.
Judgment of the Regional Court of Sofia upon the objection to the
jurisdiction, May 26th, 1936.

Judgment of the Regional Court of Sofia of October 24th, 1936.

Appeal of the Electricity Company, January 2nd, 1937.

Judgment of the Court of Appeal of Sofia, March 27th, 1937.
Communiqué issued by the Mayor (March 28th, 1937) and published in
the Sofia daily papers the day following the delivery of the Court of
Appeal’s judgment and on the eve of the elections.

Letter of the Electricity Company to the Municipality of Sofia, No. 475,
April 28th, 1937.

Certificate drawn up by the officials of the Electricity Company and of
the Municipality respecting the restoration of the supply of current to
customers (April z9th, 1937).

Letter of the Municipality of Sofia to the Electricity Company, No. 2811,
April 29th, 1937.

Letter of the Electricity Company to the Municipality of Sofia, No. 493,
May 5th, 1937.

Law regarding income tax of February 3rd, 1936 (extracts).

Circular No. 3800 of February 28th, 1936, of the Ministry of Finance.
Law amending and supplementing the law of February 3rd, 1936, regard-
ing income tax.

Letter of the Electricity Company to the Minister of Finance, May 18th,
1936. : |

Letter of the Belgian Minister in Sofia to M. Kiosseivanoff, President of
the Council, No. 840/961, June 24th, 1937.

Letter of the Belgian Minister in Sofia to M. Kiosseivanoff, President of
the Council, No. 1144, July 30th, 1937.

Letter of the Minister for Foreign Affairs and Public Worship to the
Belgian Minister in Sofia, No. 19179-46-II,. August 3rd, 1937.

Letter of the Belgian Minister in Sofia to M. Kiosseivanoff, President of
the Council, No. 1163, August 3rd, 1937.

Appeal of the Electricity Company to the Court of Cassation, June 23rd,
1937.

93
NH

Io.

A./B. 77.—THE ELECTRICITY COMPANY OF SOFIA 154

Judgment of the High Court of Cassation of Sofia, March 16th, 1938.
Decree Law of March 13th, 1938, respecting the regulation of relations
between consumers of electric current and the Electricity Company.
Certificate issued by the Pernik Mines, June rith, 1936.

Certificate issued by the Pernik Mines, March 17th, 1937.

Regulations concerning the creation of Compensation Offices attached to
Chambers of Commerce.

Bulletin No. 891 (Dec. 25th, 1936) of the Sofia Chamber of Commerce
and Industry.

Letter of the National Bank of Bulgaria, No. 28900, November 26th,
1936. .

Letter of the National Bank of Bulgaria, No. 33327, January 4th, 1937.
Judgment No. 133, February 5th, 1937, of the High Administrative Court.
Various laws concerning excise duties.

Regulations concerning the method of assessment and collection of excise
duty on electric current used for lighting (Sept. 16th, 1914).

Letter of the Municipality of Sofia to the Electricity Company, No. 2044,
May 26th, 1928.

Letter of the Electricity Company to the Municipality of Sofia, No. 1197,
May 29th, 1928.

Letter of the Municipality of Sofia to the Electricity Company, No. 2110,
June ist, 1928. |

Letter of the Electricity Company to the Municipality of Sofia, No. 1300,
June 8th, 1928.

Letter of the Electricity Company to the Municipality of Sofia, No. 1616,
July 18th, 1928.

Letter of the Municipality of Sofia to the Electricity Company, No. 3536,
July 24th, 1928.

Letter of the Municipality of Sofia to the Electricity Company, No. 10652,
November 2nd, 1935.

Extract from the Judgment of the Court of Cassation, No. 283, of
March 25th, 1926, concerning the Rodopi Company.

II.—DocuMENTs FILED ON BEHALF OF THE BULGARIAN GOVERNMENT.
A.—In the course of the written proceedings :

Judgment No. 653, October 24th, 1936, of the Regional Court of Sofia.
Judgment No. 70, March 27th, 1937, of the Court of Appeal of Sofia.
Judgment No. .177, March 16th, 1938, of the High Court of Cassation of
Sofia.

Minute of the Bulgaro-Belgian Mixed Arbitral Tribunal, October 3oth,
1930. | .
Award of the Bulgaro-Belgian Mixed Arbitral Tribunal, December 29th,
1936.

Letter No. 840/568, April 22nd, 1937, from M. Motte, Belgian Minister
in Sofia, to M. Kiosseivanoff, President of the Council of Ministers,
Minister for Foreign Affairs and Public Worship of Bulgaria.

Certificate No. 3875, June 7th, 1938, of the Bulgarian Ministry of Justice.
Bulgarian and Belgian declarations adhering to the optional clause
concerning the compulsory jurisdiction of the Permanent Court of Inter-
national Justice.

Treaty of conciliation, arbitration and judicial settlement of June 23rd,
1931, between Bulgaria and Belgium.

Letter No. 19179-46-IT, August 3rd, 1937, from M. Kiosseivanoff, Presi-
dent of the Council of Ministers, Minister for Foreign Affairs and Public
Worship of Bulgaria, to M. Motte, Belgian Minister in Sofia.

94
A./B. 77.—THE ELECTRICITY COMPANY OF SOFIA 155

11. Letter No. 593, August 3rd, 1937, from M. Miankoff, Bulgarian Chargé
d’affaires ad interim in Brussels, to M. Spaak, Belgian Minister for

Foreign Affairs and Foreign Trade.

Letter No. 452/1-438/5406, August 3rd, 1937, from the Belgian Ministry

for Foreign Affairs and Foreign Trade to M. Miankoff, Bulgarian Chargé

d'affaires ad interim in Brussels.

12.

B.—In the course of the oval proceedings :
— Collection of contracts between the Municipality of Sofia and the conces-

sionaires for the supply of electric power and for the Sofia tramways.
(Bulgarian and French texts. Sofia, 1930.)

95
